IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,634


ADRIAN ESTRADA, Appellant

v.


THE STATE OF TEXAS




ON DIRECT APPEAL FROM CAUSE NO. 2006-CR-2079
IN THE 226TH JUDICIAL DISTRICT COURT

BEXAR COUNTY



Per Curiam.

ORDER


	The above-styled and numbered cause is pending before this Court as a result of
appellant's capital murder conviction and resulting sentence of death in the 226th Judicial
District Court of Bexar County, Cause No. 2006-CR-2079, styled The State of Texas v.
Adrian Estrada.  We have before us appellant's Motion for Leave to File an Oversized Brief. 
Specifically, appellant has requested that he be allowed to file a brief 224 pages in length. 
After reviewing appellant's brief, the appendices to his brief, his motion for leave to file an
oversized brief, and the State's Motion to Strike appellant's non-compliant brief, we hold
that appellant's motion should be granted in part.  Appellant is granted leave to file a direct
appeal brief no longer than 175 pages.  Accordingly, he is ordered to re-file a brief complying
with this order within fourteen (14) days from the date of this order.
	IT IS SO ORDERED THIS THE 19th DAY OF NOVEMBER, 2008.
Do not publish